Citation Nr: 1030515	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  02-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound (SFW) of 
the left knee with involvement of  Muscle Group XII.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of SFWs of the right thigh and knee 
area with involvement of Muscle Groups XIV, XV and XI and for the 
residuals of a SFW below the right knee with involvement of 
Muscle Group XII.  

3.  Entitlement to a compensable rating for the service-connected 
bilateral hearing loss.  

4.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Peter Sebekos, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the RO that, in 
pertinent part, denied higher evaluations for the service-
connected residuals of a SFW of the left knee and residuals of 
SFWs of the right thigh and knee area and assigned an increased 
rating of 30 percent for the service-connected PTSD.  

In a March 2005 rating decision, the RO granted service 
connection for degenerative arthritis of both knees and assigned 
separate 10 percent ratings for each knee.    

The Veteran offered testimony before the undersigned Veterans Law 
Judge at a personal hearing held at the RO in January 2006.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.

At his hearing, the Veteran raised the issue of service 
connection for a left ear hearing impairment.  He also raised the 
issues of increased ratings for a service-connected right forearm 
disability and prostate cancer residuals and total compensation 
rating based on individual unemployability.  These matters were 
referred back to the RO for the appropriate action.  

In April 2006, the Board denied higher evaluations for the 
residuals of SFWs of the left knee and the right thigh and knee 
and PTSD, and remanded the issue of a compensable evaluation for 
the service-connected right ear hearing loss for additional 
development of the record.

The Veteran appealed the April 2006 decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a June 2008 Order, the Court granted the parties' Joint Motion 
for remand, vacating that part of the decision which denied the 
claims for increase and remanding the case for compliance with 
the terms of the Joint Motion.

In a January 2010 decision, the RO assigned a 30 percent rating 
for the service-connected residuals of SFWs of the right thigh 
and knee based on damage to muscle group XIV, effective on 
January 24, 1969.  

The RO also granted service connection for the residuals of a SFW 
to the right hip bases on injury to muscle group XV and for the 
residuals of a SFW below the right knee based on injury to muscle 
group XII and assigned a noncompensable rating for each 
disability, effective on January 24, 1969.  

In December 2006, the RO granted service connection for a left 
ear hearing loss and assigned a noncompensable rating for the now 
service-connected bilateral hearing loss, effective on January 
29, 2001.   


FINDINGS OF FACT

1.  The service-connected disability manifested by left knee SFW 
residuals is shown to involve muscle group XII, but is not 
productive of a disability picture manifested by severe muscle 
damage.     

2.  The service-connected disability characterized as the 
residuals of SFWs of the right thigh and knee is shown to 
actually involve muscle groups XIV and XV and above the right 
knee, but is not productive of a disability picture manifested by 
severe overall muscle damage or more than moderate damage to 
either muscle groups potentially effecting motion of the knee so 
as to warrant a combined rating higher than the currently 
assigned 30 percent.   

3.  The service-connected right below the knee SFW residuals 
involving muscle groups XI and XII is shown to involve the same 
anatomical region and an unankylosed joint other than the knee 
and is productive of a disability picture that more nearly 
approximates that of moderate muscle damage to each so as to 
warrant compensable rating by elevation or by combination.  

4.  The service-connected bilateral hearing loss is not shown to 
be productive of a disability picture manifested by worse than 
levels I or II hearing in the left ear or levels I, II or III 
impairment on the right.  

5.  The service-connected PTSD is shown to be manifested by 
symptoms of intrusive recollections or thoughts, distressing 
dreams, nightmares, sleep impairment, and exaggerated startle 
response, but is not productive of a disability picture 
manifested by more than mild to moderate impairment of social and 
industrial adaptability.  

6.  The service-connected PTSD is not shown to be productive of 
social and occupational impairment manifested by reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood or difficulty in establishing effective work 
and social relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 20 
percent for the service-connected residuals of the SFW of the 
left knee with injury to muscle group XII, have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.55, 
4.56, 4.71a, 4.73, 4,124a including Diagnostic Code 5312 (2009).  

2.  The criteria for the assignment of an elevated or combined 
rating higher than 30 percent for the service-connected residuals 
of the SFWs of the right thigh and knee area with injury to 
muscle groups XIV and XV have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, 
4,124a including Diagnostic Codes 5312, 5314, and 5315 (2009).  

3.  The criteria for the assignment of a 20 percent rating, but 
not higher for the service-connected residuals of the SFW of the 
right leg below the knee with injury to muscle groups XI and XII, 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, 4,124a including Diagnostic 
Code 5312 (2009).  

5.  The criteria for the assignment of a compensable evaluation 
for the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
including Diagnostic Code 6100 (2009). 

5.  The criteria for the assignment of a disability evaluation in 
excess of 30 percent evaluation for the service-connected PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in May 2001, prior to the initial 
adjudication of the claims.  VCAA letters were also provided in 
October 2003, March 2005, April 2006, August 2006, May 2008, and 
May 2009.      

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have and to submit 
evidence in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The May 2008 and May 2009 letters provided the Veteran with 
notice of the laws regarding degrees of disability or effective 
dates.  The claims were readjudicated in April 2010.   

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The VA treatment records dated 
from 2001 to March 2010 are associated with the claims folder.  

The Veteran's Social Security Administration (SSA) records are 
associated with the file.  Also of record are private medical 
opinions, evaluation reports and treatment records.  There is no 
identified relevant evidence that has not been obtained.  

The Veteran underwent VA examinations in 2001, 2005, 2006 and 
2009 to obtain medical evidence as to the nature and severity of 
the service-connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Rating Muscle Disabilities

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions. 38 C.F.R. § 4.55(b) (2009).  The specific 
bodily functions of each group are listed at 38 C.F.R. § 4.73 
(2009).  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2009); see also 38 C.F.R. § 4.14 (2009).  

There will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with exceptions to this rule relating only to 
the knee and the shoulder.  See 38 C.F.R. § 4.55(c) (2009).  

Additionally, the combined evaluation of muscle groups acting on 
a single unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles groups I 
and II are acting on the shoulder.  38 C.F.R. § 4.55(d) (2009).  

When compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, and 
used as the combined evaluation for all affected muscle groups. 
38 C.F.R. § 4.55(e) (2009).  

Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the purposes of 
determining schedular compensation ratings.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a) (2009).  

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2009).  For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2009).  

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d) 
(2009).  

Diagnostic Code 5311 rates impairment of Muscle Group XI.  Muscle 
Group XI is comprised of the posterior and lateral crural muscles 
and muscles of the calf: (1) triceps surae (gstrocnemius and 
soleus) ; (2) tibialis posterior ; (3) flexor hallucis longus; 
(4) peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorium longus; (7) popliteus; (8) plantaris .  The function 
of Muscle Group XI is associated with plantar flexion of the 
foot; stabilization of the arch; flexion of the toes; and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Under Diagnostic Code 5311, a 10 percent rating is warranted for 
moderate injury.  A 20 percent disability rating is assigned when 
the disability is moderately severe.  A maximum schedular 
evaluation of 30 percent is in order when the disability is 
severe.  38 C.F.R. § 4.73. 

Diagnostic Code 5312 rates impairment of Muscle Group XII.  
Muscle Group XII is comprised of the anterior muscles of the leg: 
(1) tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; and (4) peroneus tertius.  The function 
of Muscle Group XII is associated with dorsiflexion; extension of 
the toes; and stabilization of the arch.  38 C.F.R. § 4.73, 
Diagnostic Code 5312.

Under Diagnostic Code 5312, a 10 percent rating is warranted for 
moderate injury.  A 20 percent disability rating is assigned when 
the disability is moderately severe.  A maximum schedular 
evaluation of 30 percent is in order when the disability is 
severe.  38 C.F.R. § 4.73. 

Diagnostic Code 5314 pertains to Muscle Group XIV.  Muscle Group 
XIV includes the anterior thigh muscles involved in extension of 
the knee, simultaneous flexion of the hip and knee, tension of 
the fascia lata and iliotibial band, acting with Muscle Group 
XVII in postural support of the body, and acting with the 
hamstrings in synchronizing the hip and knee.

Under Diagnostic Code 5314, a no percent rating is warranted 
where the disability is slight; a 10 percent disability rating 
where the disability is moderate; a 30 percent disability rating 
where the disability is moderately severe, and a maximum 40 
percent disability rating where the disability is severe.  38 
C.F.R. § 4.73, Diagnostic Code 5314.

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group 
XV includes the medial thigh muscles involved in adduction and 
flexion of the hip and flexion of the knee.

Under Diagnostic Code 5315, a no percent disability rating is 
warranted where the disability is slight; a 10 percent disability 
rating where the disability is moderate; a 20 percent disability 
rating where the disability is moderately severe, and a maximum 
30 percent disability rating where the disability is severe.  38 
C.F.R. § 4.73, Diagnostic Code 5315.

38 C.F.R. § 4.56 provides that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would disclose 
the absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue would be present.  38 C.F.R. § 4.56.  

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

A history with regard to this type of injury should include 
service department evidence or other evidence of in-service 
treatment for the wound and consistent complaints of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  

Objective findings should include entrance and (if present) exit 
scars, small or linear, indicating short track of missile through 
muscle tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  

A history with regard to this type of injury should include 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements. 

Objective findings should include entrance and (if present) exit 
scars indicating the track of the missile through one or more 
muscle groups, and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  

A history with regard to this type of injury should include 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  

Objective findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile track, 
and indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in electrodiagnostic 
tests; (D) visible or measurable atrophy; (E) adaptive 
contraction of an opposing group of muscles; (F) atrophy of 
muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(G) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  


Rating Hearing Loss Disabilities

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  

The numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to pure tone decibel loss.  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing. 

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are 55 decibels or more, or where the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.


Rating mental disorders

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  Id.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

Entitlement to higher ratings for the residuals of SFW of the 
left knee and the residuals of SFWs of the right leg.

Historically, the Veteran is shown to have been wounded in action 
in the Republic of Vietnam in January 1968.  

In a May 1969 rating action, the RO granted service connection 
and assigned a 10 percent evaluation for the SFW residuals of the 
right thigh and knee under Diagnostic Code 5314 and for the SFW 
residuals of the left knee under Diagnostic Code 5312.

A careful review of the service treatment records shows that the 
Veteran was hospitalized after being injured on January 31, 1968.  
The Veteran sustained multiple fragments wounds of all 
extremities and the most significant wound was an intra-articular 
foreign body of the left knee.  

Initial debridement was carried out on the day of the injury at 
the evacuation hospital.  The Veteran did well postoperatively 
and was transferred to the general hospital where he underwent 
delayed primary closure of all wounds.  

The Veteran was subsequently transferred to the Army hospital.  
Upon transfer for further medical evaluation and treatment in 
service, the Veteran was noted to have healing, multiple fragment 
wounds of the lower extremities with no artery or nerve 
involvement and intra-articular fragments in the left knee.  The 
sutures were removed from the healing wounds of both lower 
extremities.

A double incision at the medial aspect of the left knee was noted 
to be well healed but with markedly limited motion in the knee 
without effusion.  Following his hospital course, it was noted 
that "his wounds [had] continued to heal and he [had] become 
fully ambulatory."  The service records indicate that he was 
hospitalized for two and a half months.  


Entitlement to a higher rating for the residuals of the SFW of 
the left knee, Muscle Group XII

A March 1969 VA examination report indicated that the Veteran 
reported having left knee pain and stiffness with changes in 
weather.  He could not put direct pressure on the left knee such 
as kneeling.  The left knee had tenderness in the sub-patellar 
region.  There was normal range of motion.  Tip toe and squat 
were normal.  There was no swelling, and the joint was stable.  
There was no locking or abnormal mobility.  An X-ray examination 
revealed retained foreign bodies in the soft tissues.  

In May 1969, the RO assigned a 20 percent rating to the residuals 
of the shell fragment wound to the left knee under Diagnostic 
Code 5312.  

In March 2005, the RO granted service connection for degenerative 
arthritis of the left knee associated with the residuals of a SFW 
of the left knee.  A 10 percent rating was assigned, beginning on 
November 7, 2000 under Diagnostic Code 5010.  

In April 2005, the RO granted service connection for the 
residuals of a left hip arthroplasty associated with degenerative 
arthritis of the left knee.  A 10 percent rating was assigned, 
beginning on July 29, 2002, a 100 percent rating was assigned 
until January 1, 2005 when a 30 percent rating was assigned under 
Diagnostic Code 5054.  

In January 2010, the RO granted service connection for a scar on 
the left patella and a scar below the left patella and assigned 
10 percent ratings, beginning on October 23, 2008.   

The service-connected left knee disability is currently rated 
under Diagnostic Code 5312, based on residual muscle injury.  
When evaluating muscle group injuries, the Board must also 
determine whether there are any residuals that require separate 
ratings.  

Notably, muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2009).

Diagnostic Code 5312, which is under the foot and leg anatomical 
region, provides for evaluations for disability of muscle group 
XII.  The function of these muscles is as follows: Dorsiflexion 
(1); extension of toes (2); stabilization of arch.  The muscles 
include the anterior muscles of the leg: (1) Tibialis anterior; 
(2) extensor digitorum longus; (3) extensor hallucis longus; (4) 
peroneus tertius.  

Muscle disability under these is evaluated as follows: slight (no 
percent); moderate (10 percent); moderately severe (20 percent); 
and severe (30 percent).  38 C.F.R. § 4.73, Diagnostic Code 5312.  

To warrant a higher rating in this matter, the evidence must show 
that the Veteran suffered severe damage to muscle group XII of 
the left leg.  

The evidence shows that the Veteran was hospitalized for a 
prolonged period of time for treatment of the wound.  The August 
2009 VA examination report noted that the Veteran had complaints 
of pain, weakness, incoordination and decreased speed in the left 
leg.  

The January 2005 VA examination indicated that the Veteran 
reported having pain in the left knee with flare-ups, increased 
activity and walking.  The examiner noted that repetitive 
exercise showed minimal to moderate decreased strength, increased 
incoordination, and fatigue.  

The October 2001 VA examination noted that the Veteran reported 
having pain and swelling in the area of the shell fragment 
wounds.  The examiner noted that there was a significant decrease 
in function, weakness, excess fatigability and incoordination 
during flare-ups.   

However, the December 2009 addendum to the August 2009 VA 
examination reported that the impairment to muscle group XII was 
mild.  The examination revealed evidence of abnormal 
weightbearing and shoe wear pattern.  The impact on occupational 
functioning was decreased mobility and pain.   

Significantly, there is evidence of retained metallic fragments 
in the soft tissue around the left knee.  See the x-ray 
examination reports dated in August 2009, December 2004 and 
September 2001.  

On this record, the Board finds that the disability picture 
attributable to the SFW residuals of the left knee to be 
productive of no more than moderately-severe muscle damage.  

The evidence in this regard is not shown to reflect severe muscle 
injury.  There is no evidence of ragged or adherent scars 
indicating wide damage to the muscle groups, loss of muscle 
substance or fascia or soft flabby muscles in the wound area, 
adhesion of a scar to the bones, diminished muscle excitability, 
atrophy of the muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

As noted, the recent examination of the left lower extremity 
revealed no intermuscular scarring, bone or tendon damage, muscle 
herniation or loss of deep fascia or muscle substance.  See the 
August 2009 VA examination report.  

The August 2009 VA examiner found that the muscle function of the 
left lower extremity was grossly within normal limits.  The 
examiner stated that the impact on occupational functioning was 
decreased mobility and pain and opined that the muscle impairment 
was clinically mild.  See the December 2009 addendum.  

Tests of strength and endurance showed mild to moderate 
impairment, not severe.  See the December 2009 VA examination 
report addendum.     

Significantly, there is evidence of retained foreign bodies in 
the soft tissue around the left knee, but does not show related 
bone damage or other changes consistent with a severe SFW injury.    

Based upon these findings, a disability rating in excess of 20 
percent for the service-connected SFW wound residuals of the left 
knee under Diagnostic Code 5312 is not warranted.  

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing the 
level of severity and symptomatology of the service-connected 
disability with the established criteria.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 
(Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun, Id.

Comparing the Veteran's current disability levels and symptoms to 
the Rating Schedule, the degree of disability for this disability 
is contemplated by the Rating Schedule and the assigned schedule 
ratings are adequate.  Thus, no referral for extraschedular 
consideration is required.


Entitlement to a higher rating for the residuals of SFWs of the 
right thigh and leg.  

A 30 percent rating is currently assigned to the service-
connected residuals of the SFWs of the right thigh and knee.  

The rating is assigned pursuant to 38 C.F.R. § 4.55(e) which 
indicates that, when compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation for 
all affected muscle groups.  38 C.F.R. § 4.55(e).  

In this case, service connection was originally in effect for 
injury to muscle group XIV and a 10 percent rating was assigned 
for moderate injury under Diagnostic Code 5314.  

However, the recent VA examination revealed that there was also 
muscle injury to muscle group XV (rated under Diagnostic Code 
5315) and muscle group XII (rated under Diagnostic Code 5312) and 
muscle group XI (rated under Diagnostic Code 5311).  

The RO assigned a higher overall rating by elevating to the next 
higher level based on moderately severe muscle damage under 
Diagnostic Code 5314, and a 30 percent rating was assigned.  

Significantly, noncompensable ratings were assigned for the SFW 
residuals involving muscle group XV of one anatomical region (the 
pelvic girdle and thigh) and for the SFW residuals involving 
muscle group XII of another anatomical region (the foot and leg).  
Significantly, a separate rating was not assigned for the SFW 
residuals involving muscle group XI of the anatomical region 
involving the foot and leg.  

Based on a careful review of the entire record and the applicable 
rating criteria, the Board finds that the evidence does not show 
that the Veteran sustained severe overall damage due to the SFWs 
to the muscles of the right thigh or any controlling function of 
the knee itself.  

However, in terms of 38 C.F.R.§ 4.55(e) permitting elevation for 
muscle groups in the same anatomical region (but not acting on 
the same joint), more than moderate damage to either muscle group 
XIV or XV of the right pelvic girdle and thigh region is not 
demonstrated by the evidence on file.  Thus, elevation to higher 
than 30 percent would not be indicated

The record clearly shows in this regard that the Veteran 
underwent debridement and was hospitalized for a prolonged period 
of time in treatment for multiple penetrating shell fragment 
wounds.   Moreover, the August 2009 VA examination report 
indicates that there was no demonstrable deficit in muscle 
function or more than mild muscle impairment.    

There is evidence of retained metallic fragments in the soft 
tissue of the right knee and leg.  See the x-ray examination 
reports dated in August 2009, December 2004, and September 2001.  

There is no evidence of ragged or adherent scars indicating wide 
damage to the muscles, loss of muscle substance or fascia or soft 
flabby muscles, adhesion of a scar to the bones, atrophy of the 
muscle groups not in the track of the missile or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  

The recent examination of the right lower extremity revealed no 
intermuscular scarring, bone or tendon damage, muscle herniation, 
or loss of deep fascia or muscle substance.  See the August 2009 
VA examination report.  

The tests of strength, endurance and coordinated movement showed 
mild impairment.  See the December 2009 VA examination report 
addendum.     

Based upon these findings, the criteria for more than moderate 
muscle impairment under Diagnostic Codes 5311, 5312, 5314 or 5315 
are not met.  

Thus, in elevating the rating for muscle groups XIV and XV, a 
rating higher than 30 percent is not for application.   

However, since there is a showing of involvement of muscle groups 
XI and XII of the right foot and leg anatomical region, the Board 
finds that a separate 20 percent rating is warranted either by 
elevation or by combining separate 10 ratings based on moderate 
muscle damage to these muscle groups.  

Accordingly, on this record, a separate 20 percent rating is for 
application in this case for moderate damage under Diagnostic 
Codes 5311 and 5312 of the right leg and foot region.  

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 
F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun, Id.

Comparing the Veteran's current disability levels and symptoms to 
the Rating Schedule, the degree of disability for this disability 
is contemplated by the Rating Schedule and the assigned schedule 
ratings are adequate.  

The Veteran's symptoms and manifestations are contemplated in the 
rating schedule.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.


Entitlement to a compensable rating for bilateral hearing loss

The RO assigned a noncompensable rating to the Veteran's service-
connected bilateral hearing loss under the provisions of 
Diagnostic Code 6100.

The Veteran underwent several audiometric evaluations during the 
pendency of the appeal.  However, the Board finds that the 
preponderance of the evidence establishes that the Veteran had no 
worse than level I to II hearing in the left ear or level I to 
III hearing on the right.  

The Veteran underwent a VA audiometric examination in October 
2001.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
35
60
70
LEFT
N/A
35
35
45
60

The average puretone threshold for the right ear was 49 decibels.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  The average puretone threshold for the 
left ear was 44 decibels.  His testing revealed speech 
recognition ability of 84 percent in the left ear.  

The findings of the October 2001 VA examination report translates 
to level III hearing loss in the right ear and level II hearing 
loss on the left when applied to Table VI of the rating schedule.  
This hearing loss warrants a no percent rating.  

On an authorized audiological evaluation in January 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
60
70
LEFT
N/A
20
25
40
60

The average puretone threshold for the right ear was 44 decibels.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The average puretone threshold for the 
left ear was 36 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  

The findings of the January 2004 evaluation translates to level 
II hearing loss in the right ear and level II hearing loss on the 
left when applied to Table VI of the rating schedule.  The 
hearing findings do not warrant a compensable rating.  

On the authorized audiological evaluation on July 5, 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
65
75
LEFT
N/A
25
30
35
65

The average puretone threshold for the right ear was 50 decibels.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The average puretone threshold for the 
left ear was 39 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  

The findings of the July 2005 evaluation translates to level I 
hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  These 
hearing results translate to no percent rating.  Therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Veteran underwent VA audiometric examination in September 
2006.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
70
75
LEFT
N/A
20
25
35
55

The average puretone threshold for the right ear was 48 decibels.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  The average puretone threshold for the 
left ear was 34 decibels.  Speech audiometry revealed speech 
recognition ability of 84 percent in the left ear.  

The findings of the September 2006 VA examination report 
translates to level III hearing loss in the right ear and level 
II hearing loss in the left ear when applied to Table VI of the 
rating schedule.  These results warrant a no percent rating. 

Most recently, on the authorized VA audiological evaluation in 
July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
65
70
LEFT
N/A
15
15
40
55

The average puretone threshold for the right ear was 41 decibels.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The average puretone threshold for the 
left ear was 31 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  

The findings of the July 2009 evaluation translates to level II 
hearing loss in the right ear and level II hearing loss in the 
left ear when applied to Table VI of the rating schedule.  These 
results warrant a no percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The VA treatment records do not provide a basis for a higher 
rating for hearing loss.  The Board also notes that the Veteran's 
hearing loss pattern does not fall into the "exceptional" 
patterns described in 38 C.F.R. § 4.86.

Significantly, on the authorized VA audiological evaluation on 
January 8, 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
25
70
80
LEFT
N/A
30
35
65
70

The average puretone threshold for the right ear was 51 decibels.  
Speech audiometry revealed speech recognition ability of 60 
percent in the right ear.  The average puretone threshold for the 
left ear was 50 decibels.  Speech audiometry revealed speech 
recognition ability of 52 percent in the left ear.  

While these results suggest a reduction in the Veteran's speech 
recognition ability that would consistent a worsening of the 
service-connected hearing loss, the average puretone thresholds 
are not shown to be significantly changed at the time of this 
test.  Thus, given this apparent inconsistency, the Veteran 
underwent additional authorized testing.  

Because the subsequent examinations did not confirm the January 
8, 2005 test results, a basis is not presented for concluding 
that the service-connected bilateral hearing loss had undergone a 
permanent increase in severity so as to warrant the assignment of 
a compensable rating at any time during the period of the appeal.  
The Board in this regard most rely on the entire evidentiary 
record in determining the true severity of the service-connected 
disability.  

 Accordingly, the preponderance of the evidence is against the 
Veteran's claim for an increased, compensable evaluation for the 
service-connected bilateral hearing loss. 

Lastly, the Board finds that the Veteran's symptoms are fully 
contemplated in the schedular criteria.  The Board found no 
factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular criteria 
are inadequate, and warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Regarding the functional effect the hearing loss has on the 
Veteran's occupation, the VA examination reports note that the 
Veteran had difficulty hearing on the phone, hearing the 
television, hearing soft voices, or hearing with background 
noise.  The Board finds that this impairment is contemplated in 
the rating schedule.  

Finally, the record does not reflect, and the Veteran has not 
alleged, that his hearing loss disability completely precludes 
employment.  


Entitlement to a higher rating for PTSD

The Board finds that the service-connected PTSD is not shown to 
meet the schedular criteria for the assignment of disability 
rating in excess of 30 percent.  The medical evidence of record 
shows that the service-connected PTSD has remained stable over 
the entire appeal period.  

The medical evidence shows that the service-connected PTSD is 
manifested by symptoms of intrusive thoughts, distressing dreams 
or nightmares, sleep impairment, irritability, and exaggerated 
startle response.  See the VA examination reports dated in 
October 2001, January 2005, and August 2009.  

The medical evidence of record shows that the Veteran's PTSD 
causes mild to moderate impairment.  The GAF assigned range from 
59 to 67, which is indicative of moderate to mild impairment.  
See the VA examinations reports.  

The August 2009 VA examination report notes that the GAF score 
assigned for all psychiatric disabilities was a 67 which is 
indicative of mild impairment.  The examiner stated that he was 
unable to assign a GAF score due to the PTSD alone.  The examiner 
also stated that the severity of the PTSD was mild to moderate.  

The 2005 and 2009 VA examinations reports indicate that the 
Veteran's symptoms were stable throughout that period.  

The January 2005 VA examination report indicated that the 
symptoms had not worsened over the past five years and his 
symptoms have been stable since the last VA examination.  

The August 2009 VA examination report similarly indicated that 
there had been no changes in the functional status and quality of 
life since the last VA examination.  The severity of the PTSD was 
noted to be mild to moderate.  

There is also competent evidence that the Veteran may be 
exaggerated the PTSD symptoms.  The August 2009 VA examination 
report indicates that the Veteran was administered the 
Mississippi Scale for Combat-related PTSD and the MMPI-2.  The 
examiner noted that the results were unusual and might represent 
a "cry for help" but likely there was some intentional 
exaggeration of the current symptom picture.  The examiner 
indicated that, based on this, a clinical interpretation of the 
results was not done.  

The medical evidence of record does not show any recommendation 
for hospitalization due to the PTSD.  As discussed, the VA 
examiners found the PTSD to be mild to moderate in severity and 
to be stable for the period in question.  The Veteran was found 
to be competent.  See the VA examination reports dated in 2001, 
2005, and 2009 and the VA treatment records associated with the 
file.   

Thus, on this record, the Board finds that the criteria for a 
rating higher than 30 have not been met at any time during the 
period of the appeal.  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  

The medical evidence shows that the service-connected PTSD does 
not cause impaired speech, difficulty understanding commands or 
impairment of memory.  The VA examination reports indicate that 
speech was organized, relevant, and logical.  

The 2005 and 2009 VA examination reports indicate that the memory 
and cognition were intact or normal.  His thought processes were 
goal-directed, logical and unremarkable.  He did not have panic 
attacks, episodes of violence, or suicidal or homicidal ideation.  
There is no evidence of impaired judgment.  See the 2005 and 2009 
VA examination reports.    

The October 2001 VA examination report indicated that the Veteran 
was unable to work due to physical disability.  The January 2005 
VA examination report confirmed that he had not been employed for 
the least five years due to physical disability.  

Finally, the August 2009 VA examiner opined that the PTSD 
symptoms were not severe enough to interfere with occupational 
functioning.  The records from Social Security Administration 
show that the Veteran was found to be disabled due to physical 
disabilities, not the service-connected PTSD.   

The evidence of record shows that the Veteran also has had 
symptoms of anxiety and depression, along with the manifestations 
specially attributable to PTSD.  The August 2009 VA examiner 
attributed the symptoms of depression to the Veteran's medical 
problems and assigned a GAF score of 67 due to the PTSD and 
depression.   

While he was unable to assign a GAF score due to the PTSD alone, 
the overall GAF score of 67 would not be reflective of more than 
mild symptoms but generally with ability to function pretty well 
and to have some meaningful interpersonal relationships.  See the 
DSM IV.  

The VA treatment records show that the Veteran experiences 
anxiety that had worsened to some degree due to his developing 
prostate cancer.  However, the overall severity was ranged from 
mild to moderate impairment for the period appeal.  

The Board finds that the service-connected PTSD causes mild to 
moderate impairment in social functioning, but does not result in 
difficulty establishing effective social relationships.  

The Veteran had been married for 40 years and described his 
relationship with his wife and children as good and his 
relationship with his grandchildren as great.  He also reported 
having a friend with whom he fished.   

Accordingly, on his record, the Board finds that the service-
connected PTSD is not shown to be productive of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood and difficulty in establishing effective work and social 
relationships.  

Thus, the service-connected PTSD does not warrant a rating higher 
than 30 percent under the established criteria for rating mental 
disorders.  38 C.F.R. § 4.7.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating higher than 
30 percent for the service-connected PTSD.  

In addition, a staged rating is not for application in this case.  
As discussed, the Board has examined the record and finds that an 
evaluation of more than 30 percent is not warranted for the 
service-connected PTSD at any time during the period of the 
appeal.  It appears from the medical evidence that the PTSD has 
remained essentially constant and stable over the entire time.  
Accordingly, a staged rating under Hart is not warranted.  

The Board has also considered whether there is any evidence which 
would support a remand of this claim for consideration for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321.  

There is no medical evidence or information showing that the 
service-connected PTSD presents an unusual or exceptional 
disability picture that would obviate the application of the 
established rating criteria.  

The service-connected PTSD symptoms are addressed by the criteria 
set forward for the purpose evaluating the extent of social and 
occupation impairment in this case.  The Board finds that the 
service-connected disability picture does not render impractical 
the application of the regular schedular standards in this case.  
See 38 C.F.R. § 3.321(b)(1).  

In the absence of such factors, the criteria for submission of 
this matter consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

An increased rating in excess of 20 percent for the service-
connected SFW residuals of the left knee with damage to muscle 
group XII is denied.  

An increased rating in excess of 30 percent for the service-
connected SFW residuals of the right thigh and knee with damage 
to muscle groups XIV and XV is denied.  

An increased rating of 20 percent, but no more for the service-
connected SF	W residuals of the right leg below the knee with 
damage to muscle groups XI and XII is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  

An increased, compensable rating for the service-connected 
bilateral hearing loss is denied.  

An increased rating in excess of 30 percent for the service-
connected PTSD is denied.


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


